Citation Nr: 1141063	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-22 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The Veteran had active duty service from August 1978 to August 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at an RO hearing in January 2011 and at a Board hearing in July 2011. 


FINDINGS OF FACT

The positive evidence is in a state of equipoise with the negative evidence on the question of whether the Veteran's sleep apnea was first manifest during his active duty service. 


CONCLUSION OF LAW

Sleep apnea was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Analysis

The Veteran has claimed that his sleep apnea should be service-connected since the symptoms of this disorder were first manifest during the latter part of his active duty service.  In support of this contention, he has submitted several statements from fellow service members, copies of literature addressing sleep apnea, and his own statements and sworn testimony.  There is also a January 2011 letter from William C. Frey, M.D. to the effect that the Veteran was initially evaluated for sleep apnea in October 2005.  Dr. Frey also offered his opinion that symptoms of sleep apnea typically predate the diagnosis for up to 10 years. 

There is also a May 2008 VA medical opinion which is to the effect that it is less likely as not that the Veteran's sleep apnea was caused by or a result of the Veteran's service-connected hypertension.  This opinion was apparently obtained to address a secondary theory of service connection. 

The Board has reviewed all relevant items of evidence.  It appears clear that the sleep apnea was not medically diagnosed until several years after the Veteran's discharge from service.  However, the time of first diagnosis is not determinative; it is the time the disorder was first manifested.  In this case, there is no contemporaneous evidence of symptoms of sleep apnea during service.  All of the statements in support of the claim as well as the Veteran's testimony are offered several years after the fact.  However, the Board had the opportunity to observe the Veteran at a hearing and finds no reason not to view his testimony as credible.  He related that he had sleep problems and snoring during the last years of his service.  He indicated that his ex-spouse would comment on the snoring.  The statements from fellow service-members also relate that they witnessed sleep problems, such as stopping breathing.  Significantly, Dr. Frey has offered his medical opinion that symptoms of sleep apnea typically predate the actual diagnosis by several years.  All in all, the Board finds that there is at least a state of equipoise of the positive evidence and the negative evidence.  As such, the benefit of the doubt goes to the Veteran, and service connection is therefore warranted. 

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in September 2006, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for sleep apnea is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


